         Case 8:16-cv-01873-DKC Document 2 Filed 06/10/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                       :
UNITED STATES OF AMERICA
                                       :

     v.                                :   Criminal Case No. DKC 12-0263
                                           Civil Action No. DKC 16-1873
                                       :
VESTAL BULLOCK THOMAS
                                       :

                                MEMORANDUM OPINION

     On June 3, 2016, a motion to vacate conviction was filed on

behalf of Vestal Bullock Thomas by the Office of the Federal Public

Defender. (ECF No. 43).         That motion, the pro se supplement, and

the correction, (ECF Nos. 44 and 45) challenged Mr. Thomas’

conviction under 18 U.S.C. § 924(c), for use of a firearm during

and in relation to a crime of violence.             Many such motions were

filed after the United States Supreme Court rendered its decision

in Johnson v. United States, 135 S.Ct. 2551 (2015).              Johnson, of

course,    invalidated    the   residual   clause    of   the   Armed   Career

Criminal    statute,     18   U.S.C.   §   924(e)(2)(B)(ii),     finding    it

unconstitutionally vague.        Contending that the similar residual

clause in §924(c) was also unconstitutional, Mr. Thomas asserted

that the Hobbs Act robbery1 that underlay his conviction for use




     1 The papers erroneously refer to the underlying crime of
violence as conspiracy to commit a Hobbs Act robbery. The charging
language in count two described the crime of violence as
interference with interstate commerce by robbery on a specific
         Case 8:16-cv-01873-DKC Document 2 Filed 06/10/20 Page 2 of 4



of a firearm during and in relation to a crime of violence under

18 U.S.C. § 924(c), could no longer qualify as a crime of violence.

     To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law.”      28 U.S.C. § 2255(a).       If the § 2255 motion,

along with the files and records of the case, conclusively show

that he is not entitled to relief, a hearing on the motion is

unnecessary and the claims raised in the motion may be dismissed

summarily.     § 2255(b).

     Since the filing of the motion, the Court decided United

States v. Davis, 139 S.Ct. 2319 (2019), finding, as anticipated,

that the residual clause in § 924(c) is also unconstitutionally

vague.      On the other hand, though, the United States Court of

Appeals for the Fourth Circuit, in United States v. Mathis, 932

F.3d 242, 266 (4th Cir. 2019), held that Hobbs Act robbery in

violation of 18 U.S.C. § 1951(a) still qualifies as a crime of

violence under the force clause of § 924(c).              Inasmuch as Mr.

Thomas was convicted of using the firearm during and in relation

to a Hobbs Act robbery as the underlying crime of violence, there



date.   Count one did charge conspiracy to commit                Hobbs   Act
robberies between September 2011 and January 2012.
                                         2
         Case 8:16-cv-01873-DKC Document 2 Filed 06/10/20 Page 3 of 4



is no defect in his conviction, and the motion to vacate fails and

will be denied.2

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, this Court is required to issue or deny a

certificate of appealability when it enters a final order adverse

to the applicant.

     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of

the constitutional claims debatable or wrong. See Buck v. Davis,

––– U.S. ––––, 137 S. Ct. 759, 773–74 (2017). When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both   that   the   dispositive    procedural    ruling   is

debatable and that the motion states a debatable claim of the

denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140–41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484




     2 Mr. Thomas’ pro se request not to hold this case in abeyance
pending resolution of other cases on appeal, ECF No. 46, is DENIED.
His motion to dismiss as the cestui que, ECF No. 49, is also
DENIED. In another pro se motion, Mr. Thomas asks for a judicial
recommendation for twelve months placement in a residential re-
entry center or halfway house. ECF No. 56. Especially in light
of the current COVID-19 pandemic, and the enactment of the CARES
Act, the court declines to make such a recommendation at this time
and the motion will be denied without prejudice.
                                         3
      Case 8:16-cv-01873-DKC Document 2 Filed 06/10/20 Page 4 of 4



(2000)).   Mr. Thomas has not made the necessary showing and a

certificate of appealability will not issue.          A separate order

will follow.


                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                      4
